Case 16-17350-pmm        Doc 95    Filed 04/30/20 Entered 04/30/20 15:56:01            Desc Main
                                  Document      Page 1 of 4


                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                                 READING DIVISION

                                              ) CASE NO. 16-17350-pmm
In re:                                         ) JUDGE Patricia M. Mayer
                                              )
Jeffrey Donald Nikoleyczik                    )
Lori Ann Nikoleyczik                          )
                                              )
         Debtors.                             )
                                              )
                                              )
                                              )


    NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING NOTICE OF
  DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Creditor”), by

and through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request

for mortgage payment forbearance based upon a material financial hardship caused by the

COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 05/01/2020 through 07/01/2020. Creditor holds a secured interest in real property

commonly known as 2346 MAIN ST NORTHAMPTON, Pennsylvania 18067 as evidenced by

claim number 22-2 on the Court’s claim register. Creditor, at this time, does not waive any rights

to collect the payments that come due during the forbearance period. If the Debtor desires to

modify the length of the forbearance period or make arrangements to care for the forbearance

period arrears, Creditor asks that the Debtor or Counsel for the Debtor make those requests

through undersigned counsel.
Case 16-17350-pmm         Doc 95    Filed 04/30/20 Entered 04/30/20 15:56:01              Desc Main
                                   Document      Page 2 of 4


       Per the request, Debtor will resume Mortgage payments beginning 07/01/2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.




                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: (470) 321-7112

                                              By: /s/Erin Elam
                                              Erin Elam, Esquire
                                              Email: eelam@rascrane.com
Case 16-17350-pmm        Doc 95    Filed 04/30/20 Entered 04/30/20 15:56:01        Desc Main
                                  Document      Page 3 of 4




                               CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 30th day of

April 2020.:

Jeffrey Donald Nikoleyczik
Lori Ann Nikoleyczik
2346 Main Street
Northampton, PA 18067-1101

And via electronic mail to:

J. ZAC CHRISTMAN
Fisher Christman
530 Main Street
Stroudsburg, PA 18360

FREDERICK L. REIGLE
Chapter 13 Trustee
2901 St. Lawrence Avenue
Suite 100
Reading, PA 19606

LISA MARIE CIOTTI
Frederick L. Reigle, Esq.
2901 St. Lawrence Avenue
P.O. Box 4010
Reading, PA 19606

ROLANDO RAMOS-CARDONA
Office of Scott F. Waterman, Trustee
2901 St. Lawrence Avenue
Suite 100
Reading, PA 19606-4010
Case 16-17350-pmm       Doc 95    Filed 04/30/20 Entered 04/30/20 15:56:01          Desc Main
                                 Document      Page 4 of 4


WILLIAM MILLER*R
Interim Chapter 13 Trustee
2901 St. Lawrence Avenue, Suite 100
Reading, PA 19606

SCOTT F. WATERMAN (Chapter 13)
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

                                         Robertson, Anschutz, Schneid & Crane LLC
                                         Authorized Agent for Secured Creditor
                                         10700 Abbott’s Bridge Road, Suite 170
                                         Duluth, GA 30097
                                         Telephone: (470) 321-7112

                                         By: /s/Erin Elam
                                         Erin Elam, Esquire
                                         Email: eelam@rascrane.com
